DETAILED ACTION
This action is in reply to the submission filed on 11/22/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Status of Claims
Applicant’s amendments to claim 1 and cancellation of claim 39 are acknowledged.
Claims 1-38 are currently pending and have been examined under the effective filing date of 5/13/2019.
	Response to Arguments
Applicant’s responses filed 11/23/2021 have been acknowledged as an administrative error from Applicant and have therefore not been considered as they are directed to a different invention and application.
Applicant's arguments filed 11/22/2021 and have been fully considered and have not been found persuasive. Applicant amends the format of claim 1 to stress the sequence of events concerning inventorying products. and Examiner has reviewed the art used to reject the claim. The claims are directed to a locker with a machine vision system and controller to detect opening of closing of a drawer and inventory the products with the machine vision system and indicate a visual indicator to display the inventory event and location of product in question. Frederick teaches a medical cabinet with a optical sensor for managing inventory and visual indicators to indicate a location of a product.  (Frederick 29:1; a visual indicator 464.  …the indicators may be actuated to give an indication to the user at times when the unit may be opened.  This helps … to provide an indication of the location in the unit where a particular type of medical item is stored.) Mann teaches a medical cabinet that operates a camera to take information about a product stored when the cabinet is opened.  (Mann ¶0092; medical supplies cabinet comprises one or more cameras positioned on or within the medical supplies cabinet, wherein the one or more cameras being activated when a door of the medical supplies cabinet is opened…¶0140; optical sensing arrangement associated with at least one receptacle of the medical supplies cabinet, the optical sensing arrangement configured to generate a signal indicative of an identity or 
Frederick teaches using an optical device to sense an inventory event, but not using the optical device to image the product; however, Mann does. Mann further teaches using the image to process inventory, as seen in ¶0140. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of sensor triggering in Mann because applying the known technique would have yielded predictable results and resulted in an improved system by allowing focused measurements of inventory. (Mann ¶0140; optical sensing arrangement associated with at least one receptacle of the medical supplies cabinet, the optical sensing arrangement configured to generate a signal indicative of an identity or number of medical items within a receptacle or the state of a medical item within a receptacle.)
Regarding page 10 of Applicant’s remarks, without conceding that Frederick does not teach ad hoc retrieval; Examiner posits that Mann does teach ad hoc retrieval and inventorying.  Regarding page 11, the restricting access of Frederick is an additional feature taught by the reference, not relied upon to reject the claims, and does not preclude Frederick from reading on the claims.  The same reasoning applies to Mann; the feature of theft deterrence is not relied upon to reject the claims, and does not preclude Mann from reading on the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 14, 15 and 22-39 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (Pat. No. US 6,788,997 B1) in view of Mann et al. (Pub. No. US 2020/0253679 A1.)
Regarding Claim 1, Frederick discloses an automated product locker, comprising: 
a housing; (Frederick Fig. 40; 344 showing a housing)
 a drawer configured to be slidably stowable within the housing, the drawer defining a storage area configured to receive a plurality of products; (Frederick Figures 61-63 showing a housing and drawer configurations)
a plurality of visual indicators configured to indicate respective positions of respective units of the products within the storage area; (Frederick 49:23; Storage locations are preferably labeled with machine readable indicia corresponding to the location designator established in the data store for the particular storage location)
a machine vision system arranged within the housing and configured to capture information about the products, the machine vision system comprising an optical device; (Frederick 29:47; Sensor 484 is … an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto)
and a controller arranged within the housing and operably coupled to the machine vision system, the controller comprising a processor and a memory, the memory having computer-executable instructions stored thereon that, when executed by the processor, cause the controller to: (Frederick 31:21; The signal from the sensor 484 is received by controller 300)
detect an opening or closing of the drawer by a user, (Frederick 31:34; whenever door 454 is opened a signal is sent by controller 300 to the display terminal. A record concerning the event is made by the computer 84 and stored in the data store 85.) (Frederick 32:15; controller 300 sends a signal indicative that the door has been closed to the display terminal. In a preferred embodiment of the invention the time of closing of the refrigerator door is preferably included as part of the dispensing event information in the data store along with the other associated information concerning the event.) 
inventory the products based, at least in part, on the information about the products; and (Frederick 31:40; data correlated with the event … may include for example, the particular medications to be taken from the interior area of the refrigerator)
cause one or more of the visual indicators that are associated with a desired unit of the products to actuate. (Frederick 29:1; lock module 452 also includes a visual indicator 464.  …the indicators may be actuated to give an indication to the user at times when the unit may be opened.  This helps a user find the refrigerator or storage cabinet where a requested medical item is stored.  … to provide an indication of the location in the unit where a particular type of medical item is stored.)
While Frederick teaches, inventory the products based, at least in part, on the information about the products; and (Frederick 31:40; data correlated with the event … may include for example, the particular medications to be taken from the interior area of the refrigerator) Mann also teaches this. (Mann ¶0140; optical sensing arrangement associated with at least one receptacle of the medical supplies cabinet, the optical sensing arrangement configured to generate a signal indicative of an identity or number of medical items within a receptacle or the state of a medical item within a receptacle)
Frederick does not disclose, but Mann discloses:
upon detecting the opening or closing, cause the optical device to capture at least one image of the products; (Mann ¶0092; medical supplies cabinet comprises one or more cameras positioned on or within the medical supplies cabinet, wherein the one or more cameras being activated when a door of the medical supplies cabinet is opened.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of sensor triggering in Mann because applying the known technique would have yielded predictable results and resulted in an improved system by allowing focused measurements of inventory. (Mann ¶0140; optical sensing arrangement associated with at least one receptacle of the medical supplies cabinet, the optical sensing arrangement configured to generate a signal indicative of an identity or number of medical items within a receptacle or the state of a medical item within a receptacle)

Regarding Claim 2, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the drawer comprises an external face, and wherein at least one of the visual indicators is arranged on or adjacent to the external face. (Frederick 21:1; The lock module 452 also includes a visual indicator 464.)

Regarding Claim 3, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the drawer further comprises a plurality of partitions arranged within the storage area, and wherein a respective set of the visual indicators is arranged along each of the partitions. (Frederick 38:60; use of identifying means 576 such as a machine readable bar code, visible indicia, or the like.  Identifying means 576 may be placed on the cabinet 550 or individual drawers, or the identifying means 576 may be placed directly on bracket 566.)

Regarding Claim 4, Frederick as modified by Mann discloses the automated product locker of claim 3, wherein the drawer further comprises a plurality of trays configured to receive the product, wherein each of the trays is arranged between adjacent partitions. (Frederick 36:4; FIGS. 61 through 63 show alternative configurations of item supporting members such as drawers, shelves and trays, in supporting connection with the cabinet 550.)

Regarding Claim 5, Frederick as modified by Mann discloses the automated product locker of claim 4, wherein each of the trays includes a plurality of slots for receiving units of the products. (Frederick 65:11; slots 192 are oriented such that for any size container reasonably accommodated in the magazine)

Regarding Claim 6, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to transmit an inventory of the products over a network to a remote system. (Frederick 31:36; A record concerning the event is made by the computer 84 and stored in the data store 85.)

Regarding Claim 7, Frederick as modified by Mann discloses the automated product locker of claim 6, wherein the remote system comprises a database. (Frederick 5:12; data on items in each kit are stored in correlated relation with the kit designation in the database.)

Regarding Claim 8, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the optical device is a barcode scanner. (Frederick 53:28; reading device is a bar code scanner)

Regarding Claim 9, Frederick as modified by Mann discloses the automated product locker of claim 8, wherein inventorying the product based, at least in part, on the information about the product comprises: reading respective product identifiers associated with respective units of the products; decoding the respective product identifiers associated with the respective units of the products; and using the respective product identifiers, associating the respective units of the products with the respective positions within the storage area. (Frederick 54:1; The bar code scanned may be indicative of a particular supply storage location.)

Regarding Claim 10, Frederick as modified by Mann discloses the automated product locker of claim 9, wherein each of the respective product identifiers is a one-dimensional (1D) barcode, a universal product code (UPC), or a stock keeping unit (SKU). (Frederick 54:1; The bar code scanned may be indicative of a particular supply storage location.)

Regarding Claim 11, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the optical device is an imaging device. (Frederick 29:47; Sensor 484 is … an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto)

Regarding Claim 14, Frederick as modified by Mann discloses the automated product locker of claim 11, wherein inventorying the product based, at least in part, on the information about the product comprises: 
receiving images of the products captured by the imaging device; (Mann ¶0140; optical sensing arrangement associated with at least one receptacle of the medical supplies cabinet, the optical sensing arrangement configured to generate a signal indicative of an identity or number of medical items within a receptacle or the state of a medical item within a receptacle)
analyzing the images of the products to identify respective product identifiers associated with respective units of the product; (Mann ¶0436; The optical sensing arrangements are used to determine: [0437] 1. the type (i.e. identity) of pack containing medical supplies [0438] 2. the number of packs containing medical supplies within a receptacle [0439] 3. the state of a pack containing medical supplies within a receptacle, for example if the pack has been tampered with [0440] 4. the expiration date or if medical supplies (i.e. medical items) are expired based on the color of the packaging.)
decoding the respective product identifiers associated with the respective units of the products; and (Mann ¶0436; The optical sensing arrangements are used to determine: [0437] 1. the type (i.e. identity) of pack containing medical supplies [0438] 2. the number of packs containing medical supplies within a receptacle [0439] 3. the state of a pack containing medical supplies within a receptacle, for example if the pack has been tampered with [0440] 4. the expiration date or if medical supplies (i.e. medical items) are expired based on the color of the packaging.)
using the respective product identifiers, associating the respective units of the product with the respective positions within the storage area. (Mann ¶0498; location and/or orientation to be determined using an EID sensor/reader or readers. Such sensors are preferably incorporated as part of the medical supplies cabinet)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of sensor triggering in Mann because applying the known technique would have yielded predictable results and resulted in an improved system by allowing focused measurements of inventory. (Mann ¶0140; optical sensing arrangement associated with at least one receptacle of the medical supplies cabinet, the optical sensing arrangement configured to generate a signal indicative of an identity or number of medical items within a receptacle or the state of a medical item within a receptacle)

Regarding Claim 15, Frederick as modified by Mann discloses the automated product locker of claim 14, wherein each of the respective product identifiers is a one-dimensional (1D) barcode, a two-dimensional (2D) barcode, a three-dimensional (3D) barcode, a universal product code (UPC), a stock keeping unit (SKU), text, or a graphic. (Mann ¶0547; This system could use other sensing methods such as barcodes, QR codes, colour, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of sensor triggering in Mann because applying the known technique would have yielded predictable results and resulted in an improved system by allowing focused measurements of inventory. (Mann ¶0140; optical sensing arrangement associated with at least one receptacle of the medical supplies cabinet, the optical sensing arrangement configured to generate a signal indicative of an identity or number of medical items within a receptacle or the state of a medical item within a receptacle)

Regarding Claim 16, Frederick as modified by Mann discloses the automated product locker of claim 14, wherein inventorying the products based, at least in part, on the information about the products further comprises analyzing the images of the products to identify one or more of the respective positions within the storage area associated with a missing, unrecognized, or unreadable product identifier. (Mann ¶0501; In a situation where packs are placed in an incorrect receptacle or other location in the cabinet, be it by mistake or on purpose, EID may be used to detect this.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of sensor triggering in Mann because applying the known technique would have yielded predictable results and resulted in an improved system by allowing focused measurements of inventory. (Mann ¶0140; optical sensing arrangement associated with at least one receptacle of the medical supplies cabinet, the optical sensing arrangement configured to generate a signal indicative of an identity or number of medical items within a receptacle or the state of a medical item within a receptacle)

Regarding Claim 22, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to initiate the machine vision system in response to a movement of the drawer. (Frederick 31:34; whenever door 454 is opened a signal is sent by controller 300 to the display terminal. A record concerning the event is made by the computer 84 and stored in the data store 85.) (Mann ¶0092; medical supplies cabinet comprises one or more cameras positioned on or within the medical supplies cabinet, wherein the one or more cameras being activated when a door of the medical supplies cabinet is opened.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of sensor triggering in Mann because applying the known technique would have yielded predictable results and resulted in an improved system by allowing focused measurements of inventory.

Regarding Claim 23, Frederick as modified by Mann discloses the automated product locker of claim 22, wherein the movement of the drawer is withdrawal of the drawer from the housing followed by return of the drawer into the housing. (Frederick 32:41; directed to providing a supply or storage cabinet with adjustable drawers or shelves)

Regarding Claim 24, Frederick as modified by Mann discloses the automated product locker of claim 22, further comprising a position detector configured to sense a position of the drawer relative to the housing. (Frederick 31:17; once the door has been opened the signal is preferably discontinued)

Regarding Claim 25, Frederick as modified by Mann discloses the automated product locker of claim 24, wherein the position detector is a through- beam photoelectric sensor. (Frederick 29:47; Sensor 484 is … an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto) (Frederick 29:45; sensor 484 is positioned to sense the position of second leg 482. Sensor 484 is preferably a mechanical switch or in alternative embodiments may be an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto. Sensor 484 is mounted on a bracket 486.)

Regarding Claim 26, Frederick as modified by Mann discloses the automated product locker of claim 22, further comprising a position strip including machine readable code arranged within the drawer, wherein the machine vision system is further configured to capture information about the position strip, and wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the controller to detect the movement of the drawer based, at least in part, on the information about the position strip. (Frederick 29:45; sensor 484 is positioned to sense the position of second leg 482. Sensor 484 is preferably a mechanical switch or in alternative embodiments may be an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto. Sensor 484 is mounted on a bracket 486.) (Frederick 38:60; use of identifying means 576 such as a machine readable bar code, visible indicia, or the like.  Identifying means 576 may be placed on the cabinet 550 or individual drawers, or the identifying means 576 may be placed directly on bracket 566.) 

Regarding Claim 27, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to receive a request for the desired unit of the products. (Frederick 26:2; computer 84 requires user to input an identification…also a second authorized user to input their coded card) (Frederick 26:38; selecting the patient who is to receive the medication) (Frederick 28:20; signal from the display terminal 98…enable the user to access the interior area)

Regarding Claim 28, Frederick as modified by Mann discloses the automated product locker of claim 27, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to: 
transmit the request for the desired unit of the products over a network to a remote system; and (Mann ¶0546; Where the reader is in the cabinet, the cabinet could send the audio or data to a recipient's phone or tablet that had previously been registered in a database)
receive a response from the remote system, the response including a position of the desired unit of products within the storage area. (Mann ¶0546; A request for this information can be handled by one of the following ways. In one arrangement RFID tags may be located on the packaging of an item. The location of the RFID tag can be communicated to the end user by the use of a coloured dot or similar label.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of sensor triggering in Mann because applying the known technique would have yielded predictable results and resulted in an improved system by allowing focused measurements of inventory. (Mann ¶0140; optical sensing arrangement associated with at least one receptacle of the medical supplies cabinet, the optical sensing arrangement configured to generate a signal indicative of an identity or number of medical items within a receptacle or the state of a medical item within a receptacle)

Regarding Claim 29, Frederick as modified by Mann discloses the automated product locker of claim 28, wherein the remote system comprises a database. (Frederick 57:63; transaction messages may be sent to a number of different computers and modify data in numerous data stores depending on the programming of the particular system.)

Regarding Claim 30, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to provide an alarm in response to a condition of the drawer. (Frederick 24:53; If an error is made an alarm may be given, either at the register, display terminal and/or the administrator's workstation.)

Regarding Claim 31, Frederick as modified by Mann discloses the automated product locker of claim 1, further comprising a power supply arranged in the housing. (Frederick 23:27; locally powered)

Regarding Claim 32, Frederick as modified by Mann discloses the automated product locker of claim 1, further comprising a locking device arranged in the housing and configured to secure the drawer. (Frederick 21:1; The lock module 452 also includes a visual indicator 464.)

Regarding Claim 33, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein the machine vision system comprises a single optical device. (Frederick 29:47; Sensor 484 is … an optical or a magnetic type sensor that operates to sense leg 482 adjacent thereto)

Regarding Claim 34, Frederick as modified by Mann discloses the automated product locker of claim 1, further comprising: a plurality of drawers, each of the drawers being configured to be slidably stowable within the housing; and a plurality of machine vision systems arranged within the housing, wherein a respective one of the machine vision systems corresponds to a respective one of the drawers. (Frederick 63:61; Each magazine has a dispense verification sensor 179 associated therewith.  Sensor 179 is operable to detect the actual dispense of a container from a magazine.  Sensor 179 may be an optical, mechanical or other suitable sensor type.)

Regarding Claim 35, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein each of the visual indicators is at least one of a light emitter or a graphical display. (Frederick 29:2; visual indicator 464 …is a …LED)

Regarding Claim 36, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein each of the respective units of the products is a product package. (Frederick 13:16; Typical items may include packages containing medical items such as drugs, medical equipment, supplies, including for example, catheters and guide wires for angioplasty or other medical items which should be strictly and accurately monitored because of theft, safety, critical need or other concerns.)

Regarding Claim 37, Frederick as modified by Mann discloses the automated product locker of claim 36, wherein the product package includes one or more contact lenses. (Frederick 13:16; Typical items may include packages containing medical items such as drugs, medical equipment, supplies, including for example, catheters and guide wires for angioplasty or other medical items which should be strictly and accurately monitored because of theft, safety, critical need or other concerns.)

Regarding Claim 38, Frederick as modified by Mann discloses the automated product locker of claim 1, wherein at least one of the visual indicators is configured display a first user indication associated with a first user and a second user indication associated with a second user, wherein first user indication and the second user indication may be selected from an icon, image, or a color associated with a particular user. (Frederick 26:2; computer 84 requires user to input an identification…also a second authorized user to input their coded card) (Frederick 26:38; selecting the patient who is to receive the medication) (Frederick 28:20; signal from the display terminal 98…enable the user to access the interior area)

Regarding Claim 39, Frederick as modified by Mann discloses a system, comprising: a client device; a remote system; and the automated product locker of claim 1, wherein the client device, the remote system, and the automated product locker are operably coupled via a network. (Frederick 16:16; terminal communicates through a local area network (LAN) 82 to a remote computer 84 which includes a processor and a data store)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (Pat. No. US 6,788,997 B1) in view of Mann et al. (Pub. No. US 2020/0253679 A1,) and in further view of Seres et al. (Pub. No. US 2020/0125854 A1.)
Regarding Claim 12, Frederick as modified by Mann discloses the automated product locker of claim 11, but not wherein the machine vision system further comprises a light reflecting device configured to direct light reflected from a portion of the storage area to the imaging device.
Seres discloses wherein the machine vision system further comprises a light reflecting device configured to direct light reflected from a portion of the storage area to the imaging device. (Seres ¶0007; imaging arrangement may further include a top mirror)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of mirrors in Seres because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the positioned imaging sensor to capture more inventory.

Regarding Claim 13, Frederick as modified by Mann and Seres discloses the automated product locker of claim 12, wherein the imaging device and the light reflecting device are arranged at opposite sides of the drawer. (Seres ¶0007; imaging arrangement may further include a back mirror mounted at a back top portion of the horizontal shelf, wherein the back mirror is inclined at a pre-defined angle with respect to the front mirror, and wherein the front and back mirrors enable the image sensor to capture a front view of the one or more products on the horizontal shelf.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of mirrors in Seres because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the positioned imaging sensor to capture more inventory.
Regarding Claim 16, Frederick as modified by Mann discloses the automated product locker of claim 14, wherein inventorying the products based, at least in part, on the information about the products further comprises analyzing the images of the products to identify one or more of the respective positions within the storage area associated with a missing, unrecognized, or unreadable product identifier. (Mann ¶0501; In a situation where packs are placed in an incorrect receptacle or other location in the cabinet, be it by mistake or on purpose, EID may be used to detect this.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of sensor triggering in Mann because applying the known technique would have yielded predictable results and resulted in an improved system by allowing focused measurements of inventory. (Mann ¶0140; optical sensing arrangement associated with at least one receptacle of the medical supplies cabinet, the optical sensing arrangement configured to generate a signal indicative of an identity or number of medical items within a receptacle or the state of a medical item within a receptacle)

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (Pat. No. US 6,788,997 B1) in view of Mann et al. (Pub. No. US 2020/0253679 A1,) and in further view of MacIntosh et al. (Pub. No. US 2017/0249491 A1.)
Regarding Claim 17, Frederick as modified by Mann and MacIntosh discloses the automated product locker of claim 16, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to determine, using a machine learning algorithm, whether the one or more of the respective positions within the storage area associated with the missing, unrecognized, or unreadable product identifier contain a unit of the products. (MacIntosh ¶0223; system can acquire certain identification information (e.g., straight-edges or curvilinear shape, color histogram, temperature, weight, etc.) from sensors, and use this information to determine the most common presentation pose of objects having such attributes, and apply different image distortions or other identification techniques accordingly based on such sensor data… ¶0333; implementations of the technology are self-learning. For example, the detailed system can statistically track data that—in the aggregate, begins to reveal clues for product identification. A data driven model for product identification thus evolves through exposure to additional data… ¶0353; system may be self-learning. A new product may be recognized, initially, by an express identifier, such as a watermark or a barcode. Through repeated exposure, the system collects information about image fingerprints, weights, color histograms, temperature, etc., that it associates with such product… ¶0581; cloud resource can be configured to learn from the sensor data, e.g., discerning correlations between certain barcodes, watermarks, histograms, image features, product weights, product temperatures, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of machine vision systems in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the imaging sensor to more accurately determine item inventory.

Regarding Claim 18, Frederick as modified by Mann discloses the automated product locker of claim 14, wherein inventorying the products based, at least in part, on the information about the products further comprises analyzing the images of the products to determine, using a machine learning algorithm, a source of each of the respective units of the products.
MacIntosh discloses wherein inventorying the products based, at least in part, on the information about the products further comprises analyzing the images of the products to determine, using a machine learning algorithm, a source of each of the respective units of the products. (MacIntosh ¶0020; collected light field data is then processed to yield multiple different planes of focused imagery, to which product recognition technologies are applied)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of machine vision systems in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the imaging sensor to more accurately determine item inventory.

Regarding Claim 19, Frederick as modified by Mann discloses the automated product locker of claim 14, but not wherein inventorying the products based, at least in part, on the information about the products further comprises cropping a portion of the images of the products, and wherein the cropped portion of the images is analyzed to identify the respective product identifiers associated with the respective units of the products.
MacIntosh discloses wherein inventorying the products based, at least in part, on the information about the products further comprises cropping a portion of the images of the product, and wherein the cropped portion of the images is analyzed to identify the respective product identifiers associated with the respective units of the products. (MacIntosh ¶0020; collected light field data is then processed to yield multiple different planes of focused imagery, to which product recognition technologies are applied)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of machine vision systems in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the imaging sensor to more accurately determine item inventory.

Regarding Claim 20, Frederick as modified by Mann discloses the automated product locker of claim 14, but not wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to store the images of the products in the memory.
MacIntosh discloses wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to store the images of the products in the memory. (MacIntosh ¶0272; Each object is represented by data stored in memory indicating, e.g., its shape, size, orientation, and position.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of machine vision systems in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the imaging sensor to more accurately determine item inventory.


Regarding Claim 21, Frederick as modified by Mann discloses an automated product locker of claim 14, but not wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to transmit the images of the products over a network to a remote system. 
MacIntosh discloses wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to transmit the images of the products over a network to a remote system. (MacIntosh ¶0434; sends the extracted medium identifier--together with the other product details (e.g., product code, product name, measured weight, price per pound, total price) to the store's central computer database for storage)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Frederick with the known technique of machine vision systems in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the imaging sensor to more accurately determine item inventory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buibas et al. (Pub. No. US 2020/0202177 A1) discloses a machine vision system to detect stock changes in a storage area.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/
 Examiner, Art Unit 3687

/SANGEETA BAHL/
Primary Examiner, Art Unit 3629